Ryan, C.
This case was tried without the intervention of a jury and judgment was rendered in favor of the plaintiff by the district court of Hitchcock county for the sum of $21.65 and costs. The defendant now seeks a reversal of this judgment against him, and in his petition in error assigns errors occurring at the trial and in rendering judgment for plaintiff in view of the law and evidence. There was filed a motion for a new trial in the district court, upon which the record discloses no ruling. In Jones v. Hayes, 36 Neb., *208526, this court held that a review in error of the proceedings of the district court could not be had unless therein had been presented and passed upon a motion for a new trial. This rule has in its support the following cases: Cropsey v. Wiggenhorn, 3 Neb., 108; Gibson v. Arnold, 5 Neb., 186; Lichty v. Clark, 10 Neb., 472; Smith v. Spaulding, 34 Neb., 128; Shrimpton v. King, 39 Neb., 779; Brown v. Ritner, 41 Neb., 52; Gordon v. Little, 41 Neb., 250. The judgment of the district court is
Affirmed.